DETAILED ACTION
The following is a Final Office Action in response to communications filed March 8, 2021.  Claims 1, 5–8, 12–15, 19, and 20 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claims 7, 14, and 20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Accordingly, the previous rejection of claims 7, 14, and 20 under 35 U.S.C. 112(a) is withdrawn.
Applicant’s amendments are further sufficient to overcome the previous rejection of claims 5–7, 12–14, 19, and 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 5–7, 12–14, 19, and 20 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the claims do not recite a mental process in view of the claimed amendments.  Examiner disagrees.  Examiner notes that a claim need not recite a mental process in its entirety.  Instead, as noted on page 2 of the October 2019 Update: Subject Matter Eligibility, claims may recite multiple, distinct exceptions.  With respect to the pending claims, Examiner maintains that the step for “using the end-to-end mapping to determine which of the plurality of microservice flows would be affected 
Applicant next asserts that “restoring software processes in a cloud environment based on a calculated performance indicator … is a technical solution to a technical problem, and not a method of organizing activity”.  Although Examiner agrees that restoring software processes in a cloud environment would not recite an abstract idea under Step 2A Prong One, the pending claims do not recite such functionality.  As a result, Applicant’s remarks address unclaimed subject matter and fall outside the scope of the claims.  Therefore, Applicant’s remarks are not persuasive.
Finally, Applicant asserts that the claims include additional elements that integrate the abstract idea into a practical application because the amended limitations are directed to improvements to the management of a cloud computing environment.  Examiner disagrees.  As currently presented, the pending claims address business problems associated with generating an order for service restoration based on determined downtime costs, and the pending claims encompass business improvements related to cost savings rather than technical improvements related to any included technology.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of claims under 35 U.S.C. 101 is maintained below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  As a result, the previous 

Claim Objections
Claims 1, 6, 8, 13, 15, and 20 are objected to because of the following informalities:  
Claims 1, 8, and 15 recite “determining an expected total cost of a down time” and “generating an order for microservice restoration using the expected total cost of downtime”.  Examiner recommends amending the claims to recite “determining an expected total cost of a downtime” in order to facilitate claim consistency.
Claims 6, 13, and 20 recite “using the recorded network traffic to identify which microservices of the plurality of microservices were used”.  However, claims 1, 8, and 15 introduce “a plurality of deployed microservices” and claims 6, 13, and 20 previously recite “the plurality of deployed microservices”.  As a result, Examiner recommends amending claims 6, 13, and 20 to recite “using the recorded network traffic to identify which microservices of the plurality of deployed microservices were used” in order to facilitate claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “the plurality of microservice flows” in the “using” element.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 1, 8, and 15 are interpreted as reciting “[[the]] a plurality of microservice flows”.
Claims 1, 8, and 15 further recite “the one or more microservice flows” in the step for “determining an amount”.  There is insufficient antecedent basis for this limitation in the claims.  As noted above, claims 1, 8, and 15 are amended to recite “the plurality of microservice flows”.  In view of the amended recitation, Examiner recommends amending the “determining” step to recite either “[[the]] one or more of the plurality of microservice flows” or “the plurality of microservice flows”.  
Examiner notes that the issues identified with respect to the limitation for “determining an amount” persist throughout the dependent claims.  For example, claims 2–7 each recite “the one or more microservice flows”, which does not have antecedent basis.  As a result, Examiner respectfully requests that Applicant thoroughly review the dependent claims for consistency and compliance with the requirements set forth under 35 U.S.C. 112(b).
Still further, claims 1, 8, and 15 recite “the expected total cost of downtime” in the “generating” step.  However, claims 1, 8, and 16 previously recite “determining an the downtime” in the “generating” step.
In view of the above, claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–7, 9–14, and 16–20, which depend from claims 1, 8, and 15, inherit the deficiencies described above.  As a result, claims 2–7, 9–14, and 16–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.

The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with fundamental economic principles or practices because the elements describe a process for generating an order for restoration using an expected total cost of a down time that is determined from a service flow mapping.  Further, the step for “using the end-to-end flow mapping to determine which of the plurality of microservice flows would be affected by a microservice failure” and “generating an order” recite mental processes because the element describes observations or evaluations that could be practically performed in the mind.  Still further, the steps for “determining an amount of revenue …” and “determining an expected total cost …” recite mathematical concepts because, in view of the Specification, the elements describe mathematical relationships or calculations used to determine revenue losses and total costs.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.

With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include steps for “recording network traffic” and “retrieving … a microservice restoration time”.  When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because the steps of “recording and “retrieving” are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1.  Although claim further recites one or more processors and a memory and claim 15 further recites a computer readable storage medium, these additional elements, when considered in view of the claims as a whole, 
Claims 2–7, 9–14, and 16–20 do not include any additional elements beyond those recited with respect to independent claims 1, 8, and 15.  As a result, claims 2–7, 9–14, and 16–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include steps for “recording network traffic” and “retrieving … a microservice restoration time”.  The steps of “recording” and “retrieving” do not amount to significantly more than the abstract idea because the steps are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), wherein electronic recordkeeping and storing and retrieving information in memory are identified as well-understood, routine, and conventional functions, and in view of Applicant’s Specification, which describes the step of “recording” in a manner that indicates that the additional element is sufficiently well-known in the art (see e.g., Spec. ¶ 18).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements 
As noted above, claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1.  Although claim further recites one or more processors and a memory and claim 15 further recites a computer readable storage medium, these additional elements, when considered in view of the claims as a whole, do not amount to significantly more than the abstract idea because the computing elements amount to no more than generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–7, 9–14, and 16–20 do not include any additional elements beyond those recited with respect to independent claims 1, 8, and 15.  As a result, claims 2–7, 9–14, and 16–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
When considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “determining an expected total cost of a downtime for each microservice based on the amount of revenue loss per period of time and the microservice restoration time” and “generating an order for microservice restoration using the expected total cost of downtime,” as substantially recited in independent claims 1, 8, and 15.  As a result, claims 1–20 are allowable over the prior art of record.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Chauhan (U.S. 2020/0366758) discloses a system directed to graphing microservice topologies with respect to a determined microservice importance; 
Al-Alem et al. (U.S. 2020/0110667) discloses a system directed to restoring microservices based on prioritizing dependencies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623